           Case 1:19-cr-00076-DAD-BAM Document 42 Filed 04/24/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00076-DAD

10          Plaintiff,                                  STIPULATION TO CONTINUE SENTENCING
                                                        HEARING
11                          v.

12   JOSE RIVAS, JR.,

13          Defendants.

14

15
            Plaintiff, United States of America, by and through its counsel of record, the United States
16
     Attorney for the Eastern District of California, and defendant, JOSE RIVAS. JR., by and through his
17
     counsel, hereby agree and stipulate to continue sentencing in this matter until November 30, 2020, at
18
     10:00 am.
19

20
            1. This matter was charged by indictment on April 4, 2019.
21
            2. The parties filed a written plea agreement on August 3, 2019, and the defendant changed his
22
                 plea pursuant to that agreement on October 28, 2019.
23
            3. Sentencing is currently set for June 8, 2020. At this time, the U.S. Probation Officer is
24
                 preparing the Pre-Sentence Investigation Report and the government is waiting for additional
25
                 information to supply to probation.
26
            4. For those reasons, the parties stipulate to continue sentencing until November 30, 2020, at 10
27
                 am.
28


      STIPULATION TO CONTINUE                            1
30
           Case 1:19-cr-00076-DAD-BAM Document 42 Filed 04/24/20 Page 2 of 2

 1

 2          IT IS SO STIPULATED.

 3
      Dated: April 23, 2020                                MCGREGOR W. SCOTT
 4                                                         United States Attorney
 5
                                                     By: /s/ THOMAS NEWMAN
 6                                                       THOMAS NEWMAN
 7                                                       Assistant United States Attorney

 8
     DATED: April 23, 2020                     By:      /s/ Anthony Capozzi
 9                                                      ANTHONY CAPOZZI
                                                        Attorney for Defendant
10                                                      JOSE RIVAS JR.

11

12
                                                 ORDER
13
            IT IS ORDERED that sentencing in this matter is continued from June 8, 2020, to November 30,
14
     2020, at 10 a.m. in Courtroom No. 5.
15
     IT IS SO ORDERED.
16

17      Dated:    April 24, 2020
                                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                          2
30
